   Case 1:20-cv-04381-RBK Document 9 Filed 08/10/21 Page 1 of 2 PageID: 151




                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEW JERSEY

 KENNETH RAY HUNTER,
                                                          Civil Action No. 20-4381 (RBK)
                  Petitioner,

           v.
                                                             OPINION AND ORDER
 UNITED STATES OF AMERICA,

                  Respondent.

       Before the Court is Petitioner’s Amended Petition for Writ of Habeas Corpus pursuant to

28 U.S.C. § 2241 (hereinafter “Petition”), challenging a disciplinary sanction and seeking the

return of good time credits. (ECF No. 3.) Upon the Court’s review of this matter, it appears that

Petitioner is no longer in the custody of the Federal Bureau of Prisons, according to its inmate

locator. Petitioner has not contacted the Court in the intervening time to provide an updated

address.

       Local Civil Rule 10.1(a) requires unrepresented parties to notify the Court of any change

in address within 7 days. The Rule further provides that failure to file such notice “may result in

the imposition of sanctions by the Court.” Id. Indeed, failure to apprise the Court of an address

change may result in the outright dismissal of the case for failure to proceed, or an administrative

termination of the action without prejudice. See, e.g., Allebach v. Cathell, No. 06-5005, 2009 WL

2147145 (D.N.J. July 15, 2009); Boretsky v. Corzine, No. 08-2265, 2008 WL 2512916 (D.N.J.

June 23, 2008).

       As the Court does not have a current address for Petitioner, this matter cannot proceed at

this time. The Court will therefore administratively terminate the proceedings without prejudice

to Petitioner’s right to reinstate this action by notifying the Court of his new address within 30
   Case 1:20-cv-04381-RBK Document 9 Filed 08/10/21 Page 2 of 2 PageID: 152




days. Failure to provide an updated address within 30 days of the date of this Order may result in

dismissal of this matter for lack of prosecution. Accordingly,

        IT IS, on this 5th day of August 2021,

        ORDERED that the Clerk of the Court shall ADMINISTRATIVELY TERMINATE this

matter for failure to comply with Local Civil Rule 10.1(a), without prejudice to reinstatement

should Petitioner notify the Court of his changed address within thirty (30) days from entry of this

Order; and it is further

        ORDERED that failure to comply with this Order may result in the matter being dismissed

for lack of prosecution; and it is further

        ORDERED that the Clerk of the Court shall serve a copy of this Order on Petitioner at his

last known address by regular mail.



                                                     s/Robert B. Kugler
                                                     ROBERT B. KUGLER
                                                     United States District Judge




                                                 2
